Decision.—Judgment affirmed, adopting the opinion of the supreme court as reported 3 Denio, 598.
Gardiner, J., dissenting.
*224Note.—Held, that under the statute (2 R. L. 407, § 175) it is not the ratification by the common council which is binding and conclusive, but the estimate and assessment when ratified. And it is only when an assessment has been first duly made, that the common council has the power of ratification. Void things are as no things.
But if that act was good so far as it goes, it would only be one of several necessary links in the plaintiff’s claims of title, and it is a well-established rule in relation to these statute powers to transfer the title to land without the consent of the owner, that the authority must be strictly pursued from beginning to end; if any material link in the chain be wanting, the whole proceeding will fall to the ground.
The prima facie presumption in this case was, that all of the assessors met and consulted, although only two of them signed the estimate and assessment. But the defendant "was at liberty to rebut that presumption by showing that in point of fact the third assessor did nothing beyond talcing the oath of office.
And the fact that the third assessor did not act might as well be proved by one who did act as by one who did not.
The jury having found that only two of the assessors acted, and that the third was not consulted, and there being nothing to obviate this difficulty, it is fatal to the proceedings.
The ratification by the common council has not the force of ajudgment of a court of record..
Also, held, that the circuit judge was right in holding that the six weeks’ publication (redemption notice) should have been completed "before the commencement of the last six months of the two years after the sale, which is allowed for redeeming.
Reported 1 Comstock, 79.